                         Case 1:20-cv-10506-PAE Document 10 Filed 04/07/21 Page 1 of 3


                                                     LAW OFFICES OF
WILLIAM L. JUSKA, JR.
JAMES L. ROSS*                              FREEHILL HOGAN & MAHAR LLP                            NEW JERSEY OFFICE
                                                                                         103 EISENHOWER PARKWAY, SUITE 400
ERIC E. LENCK
                                                      80 PINE STREET                             ROSELAND, N.J. 07068
JOHN J. WALSH*                                                                                 TELEPHONE (973) 623-5514
PETER J. GUTOWSKI                               NEW YORK, N.Y. 10005-1759                       FACSIMILE (973) 623-3813
WAYNE D. MEEHAN*
DON P. MURNANE, JR.                                                                                  ___________
                                                     TELEPHONE (212) 425-1900
THOMAS M. RUSSO
THOMAS M. CANEVARI†                                  FACSIMILE (212) 425-1901                   CONNECTICUT OFFICE
MICHAEL FERNANDEZ*                                                                             246 MARGHERITA LAWN
JOHN F. KARPOUSIS*                                                                             STRATFORD, CT 06615
                                                    E-MAIL: reception@freehill.com
WILLIAM J. PALLAS*                                                                            TELEPHONE: (203) 921-1913
GINA M. VENEZIA
                                                          www.freehill.com                     FACSIMILE (203) 358-8377
JUSTIN T. NASTRO*
MANUEL A. MOLINA                                                                                      ___________
DANIEL J. FITZGERALD*†
BARBARA G. CARNEVALE*                                                                                 OF COUNSEL
ERIC J. MATHESON*                                                                                GEORGE B. FREEHILL
MICHAEL D. TUCKER*◊
                                                                                                 PATRICK J. BONNER*
RYAN BYRNES*
                                                                                                 MARK F. MULLER
WILLIAM H. YOST*
                                                                                                 HILARY K. JONCZAK‡
J. TANNER HONEA*ᶺ
YAAKOV U. ADLER
                                                                                           ‡ ADMITTED IN FLORIDA ONLY. PRACTICE
MICHAEL J. DEHART                                                                         LIMITED TO FEDERAL ADMINISTRATIVE LAW
KATHLEEN M. O’BRIEN*                                     April 7, 2021
MATTHEW J. PALLAY*
CODY KING

* ALSO ADMITTED IN NEW JERSEY
† ALSO ADMITTED IN CONNECTICUT

  ALSO ADMITTED IN WASHINGTON, D.C.
 ALSO ADMITTED IN LOUISIANA
◊ ALSO ADMITTED IN PENNSYLVANIA
                                                                                     Our File: 607-20/WJP
ᶺ ALSO ADMITTED IN TEXAS




        Via ECF
        Honorable Paul A. Engelmayer
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square, Room 2201
        New York, N 10007

                                      Re:   Maersk Line, A.S. v. Ports America Chesapeake, LLC
                                            Civil Action No.: 1:20-cv-10506
                                      _________________________________________________


        Honorable Judge Engelmayer:


                We are counsel for Plaintiff Maersk Line, A.S. in the above captioned matter which is
        scheduled for an initial conference before Your Honor on April 13, 2021 at 3 p.m. We write
        jointly with counsel for Defendant in accordance with the Court’s Individual Rules of Practice.


        THE CLAIM


               The within lawsuit alleges loss to part of a shipment of cosmetics at Defendant’s marine
        ocean terminal in Baltimore, Maryland in November/December 2019. The subject shipment of

        544973.1
           Case 1:20-cv-10506-PAE Document 10 Filed 04/07/21 Page 2 of 3




cosmetics was carried under Maersk bills of lading nos. MAEU606795913 (container no.
TCKU6769272) and MAEU5880295295 (container no. SUDU6611979) from Le Havre, France
to Baltimore, MD. aboard the M/V WIDE BRAVO. Plaintiff maintains that the container’s
security seals were intact during the course of carriage up to discharge at the Ports America
terminal in Maryland. At the time the containers “gated out” at the Ports America terminal in
Baltimore, the terminal’s equipment interchange receipt did not reflect intact original security
seals. Plaintiff alleges that the containers were breached and a portion of the cargo removed
while at the Ports America terminal in Baltimore. Plaintiff settled the underlying cargo claims
with cargo interests and now seeks indemnity from Ports America in the amount of $183,342.00.


DEFENDANT’S POSITION
Defendant primarily maintains that the documentary evidence suggests a weight discrepancy in
both containers between the printed EIRs in Le Havre, France and the noted weights on the
Maersk M/V WIDE BRAVO stow plan for each container, suggesting that the cargo of
cosmetics was pilfered while in Le Havre prior to being loaded aboard the vessel. Under these
circumstances, Defendant Ports America Chesapeake, LLC would have no liability for Plaintiff’s
cargo claims. Furthermore, the cargo surveyor noted in his survey report that the cargo could
have been pilfered prior to loading in France, at the terminal in Le Havre, while on the Maersk
vessel, at Seagirt Marine Terminal, while being transported from the terminal in Baltimore, or
while at the Baltimore International Warehouse & Transportation (BIWT) facility….essentially,
anywhere along the transit of these containers. If Plaintiff cannot establish that the cargo loss
occurred while at Seagirt Marine Terminal as opposed to any of the other locations, then
Defendant would have no liability for Plaintiff’s cargo claims.


Alternatively, in the event that Defendant does have liability (which it disputes), it would be
entitled to limit its liability pursuant to the U.S. COGSA provisions and the Himalaya Clause in
the Bills of Lading. Between the Maersk Bills of Lading and the underlying House Bills of
Lading, a strong case can be made that the “packages” for this shipment were either the
containers, themselves, or the pallets of cargo, which is how the cosmetics were prepared for
shipment inside the respective containers. In accordance with these scenarios, Defendant would
be able to limit its liability to either $1,000 or to a maximum of $22,000, respectively.


Finally, Plaintiff elected to voluntarily settle the cargo claims of cargo interests for full value
without insisting on enforcing its U.S. COGSA and Bills of Lading defenses. Defendant
maintains that this amounts to an unreasonable and gratuitous settlement by Maersk driven by
customer relations rather than contractual provisions, and, as such, Plaintiff is not entitled to
complete indemnification of these settlement amounts.




544973.1
                            FREEHILL, HOGAN & MAHAR LLP
           Case 1:20-cv-10506-PAE Document 10 Filed 04/07/21 Page 3 of 3




ANTICIPATED MOTIONS
Plaintiff does not anticipate any motion practice at this time. Defendant anticipates possibly
filing a Motion for Partial Summary Judgment regarding the package limitation amount.


SETTLEMENT PROSPECTS
The parties have agreed to continue settlement discussions and are agreeable to participating in a
settlement conference with the Magistrate Judge and/or the Court’s mediation program.




Respectfully,                                    Respectfully,
FREEHILL HOGAN & MAHAR LLP                       SEMMES, BOWEN & SEMMES
Attorneys for Plaintiff                          Attorneys for Defendant
Maersk Line, A.S.                                Ports America Chesapeake, LLC

                                                     /s/ Alexander McKenzie Giles
                                                 By_______________________________
By_________________________________                     Alexander McKenzie Giles
      William J. Pallas                                 25 S. Charles Street
      80 Pine Street                                    Baltimore, MD 21201
      New York, NY 10005                                (410) 539-5040
      (212) 425-1900




544973.1
                           FREEHILL, HOGAN & MAHAR LLP
